Citation Nr: 0630374	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-39 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to re-
open a claim of entitlement to service connection for a left 
knee injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from August 1971 to May 1973.  
This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a left knee 
injury.

The veteran testified in a video hearing before the 
undersigned in August 2006.


FINDINGS OF FACT

1.  In a rating decision dated February 1998, the RO denied 
the veteran's claim of entitlement to service connection for 
a left knee injury.

2. The veteran initiated, but did not perfect, an appeal of 
the February 1998 rating decision.  

3.  The evidence received since February 1998, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a left knee injury and raises a 
reasonable probability of substantiating the claim.

4.  There is no competent medical evidence of a nexus between 
the veteran's current left knee disability and his service.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left knee injury.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2006).

3.  The veteran's left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  


I.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for a left knee injury.  In the 
February 1998 rating decision, the RO denied the veteran's 
claim on the basis that there was no current evidence of 
treatment for the claimed condition.  The evidence considered 
in deciding the claim consisted of the veteran's service 
medical records.  

In February 1998, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  The decision is therefore final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

The veteran sought to re-open his claim for service 
connection for a left knee injury by submitting a VA Form 9 
(Appeal to the Board of Veterans' Appeals) dated July 2003.  

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2006).

The evidence that has been associated with the claims file 
since the RO's February 1998 rating decision includes VA 
outpatient medical records, a report of a VA examination and 
written statements and hearing testimony from the veteran.  
The Board finds that this evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  The Board also finds that this 
evidence is material.  It bears directly and substantially 
upon the specific matter under consideration, and by itself 
of in connection with the evidence previously assembled, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a left knee injury.  This evidence contains a pertinent 
medical opinion regarding whether the veteran's condition is 
etiologically related to an in-service knee injury.

Having determined that new and material evidence has been 
received, the Board may reopen the claim for entitlement to 
service connection for a left knee injury.

II.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that VCAA requires additional notice when 
a claimant seeks to reopen a previously denied claim.  On 
March 31, 2006, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that VA 
must examine the basis for the denial of a previously 
disallowed claim and provide the veteran with notice of what 
evidence would be necessary to substantiate he elements of 
service connection found lacking in the previous denial.  
Kent at 10.  

A.	Duty to Notify

In a letter dated in September 2003, the RO informed the 
veteran of the requirements of a service connection claim and 
explained VA's duty to assist the veteran with the 
development of the claim.  The RO informed the veteran what 
evidence VA would obtain on his behalf and what evidence VA 
would assist him in obtaining.  The veteran was advised to 
submit any relevant evidence in his possession.  The RO 
requested that the veteran submit any current records of 
treatment for a left knee disability.

The September 2003 letter informed the veteran that new and 
material evidence was required to re-open a previously denied 
claim.  The letter further explained that new evidence is 
evidence that was not previously considered and material 
evidence is evidence that is relevant to the issue of service 
connection.  This notice did not specify the basis of the 
denial of the previous claim.  However, the veteran was 
notified of the basis of that denial in the February 1998 
rating decision, which stated that there was a lack of 
evidence of a current left knee disability.   



B.	Duty to Assist

The RO has made reasonable efforts to assist the veteran in 
the development of this claim.  The record in this case 
includes service medical records, VA records and a report of 
a VA examination.  The veteran has had a hearing in which he 
presented testimony in support of the claim.  As the record 
has been fully developed, the Board may proceed to review the 
claim.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from August 1971 to May 1973.  
The veteran seeks service connection for degenerative changes 
of the left knee.  

At a hearing in August 2006, the veteran testified that he 
was injured during service when he slipped and fell on his 
left knee while boarding a ship.  He testified that he has 
had knee pain since service and that he has difficulty 
walking or standing for long periods of time. 

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that no left knee conditions 
were noted upon entrance into service.  The veteran was 
hospitalized in November 1972  after falling on his left 
knee.  He was diagnosed with traumatic synovitis of the left 
knee with  tenderness, limited motion and swelling.  A 
medical board report dated in February 1972 reflects that the 
condition was found to be resolved.  The veteran was released 
for limited duty and was returned to full duty in August 
1972.  A May 1973 separation examination contains no findings 
regarding the left knee. 

During his hearing, the veteran testified  that he has been 
under treatment for a left knee condition since 1990.  
However, the earliest post-service medical record regarding 
the knees is a VA outpatient record from 2001.  That 
outpatient record reflects that the veteran complained of 
back pain and reported a family history of arthritis.  An 
examination of the knees revealed no synovitis.

The veteran had a VA examination in June 2004.  The veteran 
complained of a constant dull ache in the left knee and 
related that he had weakness, stiffness and swelling in the 
knee.  Examination revealed mild swelling in the prepatellar 
region, no tenderness, no warmth or erythema.  The examiner 
diagnosed degenerative changes involving the left knee and 
opined that the degenerative changes were less likely than 
not caused by or a result of the in-service injury with 
traumatic synovitis.  The examiner noted medical board 
findings that the traumatic synovitis resolved during 
service.  The examiner opined that, if the traumatic 
synovitis noted in service had not resolved and had caused 
the degenerative changes to the left knee, the result would 
have been more dramatic on x-ray.  The examiner concluded 
that the degenerative changes of the left knee are likely 
secondary to the aging process and to the veteran's post-
service occupation of railroad inspection.

The Board has considered the veteran's statements and 
testimony regarding his belief that his current knee injury 
is related to the fall that he had during service.  However, 
the veteran's own statements regarding causation are not 
sufficient to provide a nexus to service.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board concludes that there is a preponderance of evidence 
against the veteran's claim.  There is no competent medical 
evidence supporting the finding that the veteran's left knee 
injury is related to active service, and a competent VA 
medical opinion found no nexus to service.  Accordingly, the 
claim must be denied.    


ORDER

The claim for service connection for a left knee 
condition is re-opened.  To that extent, the appeal is 
allowed.

Service connection for a left knee injury is denied. 


___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


